Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jyoti Iyer on 3/20/2022.

The application has been amended as follows: 


1 -18 (canceled). 
 
19 (new). A dosage form of an Amaranth composition comprising:
      about 3 % to about 20% nitrates by weight of the dosage form;
      about 5 % to about 25% potassium by weight of the dosage form; and,
      less than about 0.1% of free oxalic acid and oxalates by weight of the dosage form, 

wherein the dosage form is selected from the group consisting of fast melt tablet, lozenge, chewing gum, tablet, capsule, and pill, and
wherein the Amaranth is selected from the group consisting of Amaranthus caudatus, Amaranthus cruentus, Amaranthus tricolor, Amaranthus blitum, Amaranthus viridis, Amaranthus dubius and combinations thereof.
20 (new).  The dosage form of the Amaranth composition of claim 19 comprising about 5% to about 20% nitrates. 
 
21 (new).  The dosage form of the Amaranth composition of claim 19 comprising about 7.2% to about 20% nitrates.
 
22 (new).  The dosage form of the Amaranth composition of claim 19 comprising about 5% nitrates. 
 
23 (new).  The dosage form of the Amaranth composition of claim 19 comprising about 7.2% nitrates.
 
24 (new).  The dosage form of the Amaranth composition of claim 19 comprising about 16% nitrates.
 

 
26 (new).  The dosage form of the Amaranth composition of claim 19 comprising about 18% nitrates. 
 
27 (new).  The dosage form of the Amaranth composition of claim 19, wherein the dose of the water extract of Amaranth in the dosage form ranges from about 80 to about 1000 mg.
 
28 (new). The dosage form of the Amaranth composition of claim 19, wherein administering the dosage form enhances bioavailability of nitric oxide in plasma in a mammal by about 2 fold to about 10 fold compared to administering an Amaranth extract having free oxalic acid and oxalates ranging from about 1% to about 35%. 
 
29 (new). The dosage form of the Amaranth composition of claim 19, wherein administering the dosage form enhances bioavailability of nitric oxide in saliva of a mammal by about 2 fold to about 10 fold compared to administering an Amaranth extract having free oxalic acid and oxalates ranging from about 1% to about 35%.
 
30 (new). The dosage form of the Amaranth composition of claim 19, wherein administering the dosage form enhances bioavailability of nitrate in plasma of a 
 
31 (new). The dosage form of the Amaranth composition of claim 19, wherein administering the dosage form enhances bioavailability of nitrite in plasma of a mammal by about 3 fold to about 15 fold compared to administering an Amaranth extract having free oxalic acid and oxalates ranging from about 1% to about 35%. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL V MELLER whose telephone number is (571)272-0967. The examiner can normally be reached M-F 9 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-

MICHAEL V. MELLER
Primary Examiner
Art Unit 1655



/MICHAEL V MELLER/Primary Examiner, Art Unit 1655